DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/30/2021 have been considered and are persuasive thereby drawing objections and claim rejection under 112(b) are hereby withdrawn.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/27/2021 has been considered by the examiner. None of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.


Terminal Disclaimer
	The terminal disclaimer filed on 07/20/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 10,520,716 has been reviewed and accepted. The terminal disclaimer has been recorded.

	
		
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael  Cronin on 07/14/2021.
AMENDMENTS TO THE CLAIMS:
Claim 11. A system comprising: a viewing optic having (i) a main body having (i) an optical system having an objective lens system that focuses a target image from an outward scene to a first focal plane, an erector system that inverts the target image, and (ii) a beam combiner placed between the objective lens system and the first focal plane; and (ii) a base that couples to a bottom portion of the main body having (i) an active display configured to generate [[an]] a digital image and a lens system configured to collect light from the active display, and (ii) a reflective material configured to direct the generated image from the active display to the beam combiner, wherein the generated image and the target image are viewed in the first focal plane; and a laser rangefinder coupled to a top portion of the main body of the viewing optic.
	Claim 15. A system comprising: a viewing optic having a main body with an optical system for viewing a target image, an erector system that inverts the target image, and a base that couples to a bottom portion of the main body, the base having an active display configured to generate [[an]] a digital image, wherein the generated .

Allowable Subject Matter
	Claims 1-19 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 15, for example:
	Claim 1 relates to a viewing optic having a moveable optical element for generating an image of the outward scene; a base coupled to a bottom portion of the main body and having an active display configured to generate a digital image that is viewed in a first focal plane of the optical system; and a laser rangefinder coupled to a top portion of a main body of the viewing optic.
Claim 11 relates to a viewing optic having an optical system with an objective lens system that focuses a target image from an outward scene to a first focal plane; a base that couples to a bottom portion of a main body having an active display to generate a digital image and a reflective material to direct the generated image to a beam combiner, and the generated image and a target image are viewed in the first focal plane; and a laser rangefinder coupled to a top portion of the main body of the viewing optic.
	Claim 15 relates to a viewing optic having an optical system for viewing a target image; a base that couples to a bottom portion of the main body having an active display to generate a digital image and combined into the target image in a first focal plane of the optical system; and a laser rangefinder coupled to a top portion of a main body of the viewing optic.
	Claims 2-10, 12-14 and 16-19, which depend from either claims 1, 11 or 15, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 21, 2021